Citation Nr: 1441607	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is associated with the claims file.  This matter was previously before the Board in September 2013 at which time it was remanded for further development.  As will be discussed herein, the Board finds that the AOJ (agency of original jurisdiction) substantially complied with the prior remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's left knee disability preexisted his entrance into active duty service.

2.  There is clear and unmistakable evidence that the Veteran's preexisting left knee disability did not permanently increase in severity beyond the natural progression of the condition during service.  



CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and a left knee disability preexisted entry to service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b) (2014).  

2.  The Veteran's left knee disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the Board satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in December 2008, which provided information as to what evidence was required to substantiate his claim for service connection and the division of responsibilities between VA and the claimant in developing his claim.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service private treatment records have been obtained and considered.  In its September 2013 remand, the Board directed that the Veteran should be afforded the opportunity to submit additional evidence and that VA treatment records should be obtained and associated with the claims file.  A negative response was received, indicating no VA treatment records existed.  Furthermore, the Veteran provided no response to a November 2013 request for additional evidence.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination and a medical opinion was obtained with respect to his left knee disability in May 2014.  The Board finds the May 2014 VA examiner's opinion adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale, relying on and citing the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Board notes that in a July 2014 statement, the Veteran contended that the May 2014 VA examiner's opinion was based on false information and that her conclusions were "insulting."  The Board regrets the impression of the Veteran that the VA examiner's opinion was insulting.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In this case, the Board finds that the VA examiner based her opinion on the evidence of record, including medical evidence and statements submitted by the Veteran and provided the information necessary to adjudicate the claim.  Thus, the Board finds the May 2014 VA examination to be adequate.  

In August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veteran Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2011 hearing, the undersigned clearly stated the issue on appeal.  The Veteran was asked to describe his symptoms, how they began and his in-service injury.  The Veteran was also asked where he received treatment.  In addition, the undersigned described to the Veteran the type of evidence that was needed to grant his claim, specifically a medical opinion indicating that his current left knee disability is a result of his in-service injury or his preexisting injury was permanently aggravated by his military service.  As such, the Board finds, that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant. 

As noted in the Introduction, in September 2013, the Board remanded this case for additional development, to include updating treatment records, obtaining a VA examination and medical opinion, and then readjudicating the claim in a supplemental statement of the case.  This development was accomplished as discussed above, and the claim was readjudicated in a June 2014 supplemental statement of the case.  The Board finds that the AOJ has substantially complied with the September 2013 remand directives, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

The Veteran contends that his current left knee disability, diagnosed as internal derangement and osteoarthritis, was aggravated by his military service, specifically an injury suffered while participating in a mile run during basic training.  The Veteran does not dispute that he injured his left knee prior to service; however, he asserts that his previous injury had resolved prior to his entrance into service.  Alternatively, he argues that his preexisting condition was permanently aggravated by his in-service injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an initial matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determination of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

In this case, the Veteran's February 1970 entrance examination report is absent of any complaints or conditions related to the Veteran's left knee.  Service treatment records dated September 1970 noted the Veteran's complaints of an old injury to the ligaments and meniscus of his left knee, which was now painful.  A history of torn ligaments and meniscus pain was noted.  The Veteran reported a knee injury one year prior while playing basketball.  He was told at that time that he had a torn meniscus and surgery was recommended.  The Veteran reported that a week prior he experienced giving way and swelling in the knee.  An X-ray was normal with a positive McMurray's test.  Impression was left old torn meniscus.  In October 1970, the Veteran was given a temporary profile due to a chronic left knee problem.  A note from that month indicated that with conservative treatment, swelling in his left knee had subsided and was doing well.  Diagnosis was internal derangement of the left knee and old torn meniscus.  The Veteran was found unfit for service at that time.  

Pre-service treatment records dated August 1968 from Dr. Gunderson reported the Veteran's left knee was bothering him for three weeks after twisting it while playing basketball and again when getting out of a car.  The Veteran reported that his knee popped and he experienced swelling.  He reported not being able to bend his left knee all the way back.  A mild effusion was noted with some pain on grinding.  X-rays were normal.  Diagnosis was torn semilunar cartilage of the left knee with quadriceps strengthening exercises recommended.  

The Veteran's father submitted a statement in July 1979.  He noted that the Veteran tore the cartilage in his left knee when he was in the eighth grade.  He reported that the Veteran's knee was "in bad shape for about one year after" though he had no problems with the knee beyond that until basic training.  In a July 1979 statement, the Veteran reported that Dr. Gunderson told him that if he experienced swelling in his left knee again, he would have to have surgery.  In his October 1979 notice of disagreement, the Veteran reported that Dr. Eagle told him that his left knee disability was aggravated by his military service and was not the result of an injury that he suffered eight to ten years prior to service.  In a March 1980 statement, the Veteran noted that his knee pain started only after he re-injured it during Army basic training.  He reported an injury to his knee two years prior to service, which was treated by a doctor who noted that his knee was normal and recommended strengthening exercises.  

In August 1990, Dr. Eck noted that the Veteran experienced left knee pain and swelling for six months following an injury caused by doing the limbo in seventh grade.  He noted that though this resolved, the Veteran experienced some symptoms with intensive basketball in high school.  At age 20 or 21, the Veteran overstressed his knee while in service running a six-minute mile with full pack, which lead to a medical discharge.  

In November 1994, Dr. Snyder reported that the Veteran initially injured his left knee in the ninth grade and was told he probably had a meniscus tear.  He had swelling for several months, which subsided, and he subsequently had no further problems until basic training.  While in basic training, he was participating in a two-mile run with full gear and experienced a flare-up of swelling of the left knee.  He was again told it was a probable meniscus tear.  

In an August 2011 medical opinion, Dr. Momot reported that it was as likely as not that the Veteran's left knee had healed by the time he entered the military in 1970 due to his passing the military entrance physical and being asymptomatic prior to service.  He further noted that even if the Veteran's left knee condition preexisted service, such condition was aggravated by the injury he sustained in service.  

At the August 2011 hearing, the Veteran testified that he initially injured his left knee while doing the limbo in the seventh grade, which necessitated that he wear an ACE bandage for a while.  He further noted an injury to his knee during his senior year of high school while playing basketball.  He reported that this injury was merely a skinning of the knee.  He testified that his left knee was fine prior to service and during the beginning of basic training.  He noted that it was during a one-mile run in basic training that his knee became numb and so swollen that he was unable to bend it.  He was put on restriction due to a torn meniscus.  He testified that at this time, he was told that he needed to have surgery on the knee or be medically discharged from service.  

The May 2014 VA examiner noted the Veteran's medical history related to his left knee, including his service treatment records and documented prior left knee injury.  The examiner opined that the Veteran's left knee condition clearly and unmistakably existed prior to his military service.  The examiner pointed to medical records noting the Veteran's meniscal injury prior to service.  

The Board finds that the foregoing evidence establishes that the Veteran's left knee condition clearly and unmistakably preexisted service.  In this regard, the Veteran had the same diagnosis prior to service and while in service.  Furthermore, Dr. Snyder explicitly noted in November 1994 that the Veteran's in-service symptoms were a "flare-up" of his prior injury.  Additionally, the Board finds the May 2014 VA examiner's opinion to be probative of the Veteran's condition preexisting service, in light of the examiner's thorough review of the Veteran's medical history.  Thus, the Board finds that the first prong in rebutting the presumption of soundness has been met.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Once it is determined that a Veteran's condition preexisted service, VA must determine whether or not the Veteran's preexisting condition was aggravated by service by clear and unmistakable evidence.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In order to conclude that there was no aggravation in service, VA may not rest on the notion that the record contains insufficient evidence of aggravation but rather must rely on affirmative evidence to prove there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

In the present case, the Veteran's service treatment records dated in October 1970 noted that the Veteran's swelling had subsided and he was doing well with conservative treatment following his left knee injury.  Dr. Eck noted in August 1990 the Veteran's torn cartilage due to his limbo injury in seventh grade and stated that his in-service injury aggravated it.  Dr. Eck noted that the Veteran had symptoms off and on.  Impression was probable residual medical meniscus tear without significant symptoms or X-ray changes.  Furthermore, Dr. Snyder in November 1994 described the Veteran's in-service injury as a flare-up of swelling of the left knee.  In September 1994, Dr. Korn noted that the Veteran's left knee bothered him not due to any specific injury but was generally related to his playing volleyball after service.  The Veteran testified at the August 2011 hearing that he did not seek treatment related to his knee after service until 1979.  This was because he was trying to avoid having surgery on his left knee for as long as possible.  The May 2014 VA examiner opined that the Veteran's left knee condition was not aggravated beyond its natural progression by his in-service injury.  In this regard, the examiner noted that there was no worsening of the left knee or additional injury while the Veteran was in service.  The examiner noted that the swelling the Veteran sustained in service was a natural progression of his preexisting meniscal condition and not a sign of additional injury.  

Dr. Momot noted in an August 2011 medical opinion that the injury sustained in service resulted in problems after discharge, including pain and restricted range of motion.  He further noted that the Veteran's left knee condition was aggravated by his in-service injury, noting that the Veteran suffered swelling and was taken to the hospital for treatment after re-injuring his knee during a one-mile run in basic training.  However, the Board finds that Dr. Momot does not provide sufficient rationale to support his opinion that the Veteran's pre-existing knee disability was aggravated by his in-service injury.  He provides no indication of worsening of the Veteran's condition beyond its natural progression and simply provides a summary of what happened in service without any meaningful rationale.  Thus, the Board assigns his medical opinion little probative weight.  

In this regard, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's in-service injury did not aggravate his preexisting left knee condition beyond the natural progression.  Instead, the Veteran's in-service injury was a temporary or intermittent flare-up of symptomatology, as indicated by the medical evidence of record.  Thus, the second prong of the presumption of soundness has been met, and the presumption of soundness has been rebutted.  

In making this determination, the Board has considered the Veteran's statements with respect to whether his left knee condition preexisted service and was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  Id.  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this case, the Board finds that the question of how the Veteran's pre-service injury related to his in-service injury, including whether a preexisting condition was aggravated by his in-service injury, is complex in nature.  The Veteran has not demonstrated that he is an expert in discussing the etiology of a knee condition or how it is affected by different types of injuries.  Thus, the Veteran's statements regarding whether or not the Veteran's condition preexisted service and whether his in-service injury aggravated a preexisting injury are not within the realm of knowledge of a layperson.  While the Veteran is competent to report his symptoms before, during and after service, he is not competent to relate those symptoms.  Thus, the Board finds that the opinions of the VA examiner and the Veteran's private physicians to be the only competent evidence of record.  

Furthermore, the Veteran has on several occasions reported diagnoses or treatment plans espoused by physicians he has seen over the years.  The Board notes that a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Thus, the Board finds that the Veteran's statements in this regard are of no probative value as well.  

In summary, the Board concludes that there is clear and unmistakable evidence that the Veteran's left knee condition existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted, and the Veteran's left knee condition has been found to have preexisted his military service.  Thus, there is no in-service injury, disease or illness under the second Shedden prong, and service connection has not been established.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee condition.  As such, that doctrine is not applicable in the instant case, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


